Citation Nr: 0016446	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-32 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran had active service from July 1967 to July 1969.

The appeal arises from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, denying the veteran's claims 
of entitlement to service connection for tinnitus and 
bilateral defective hearing.  Pursuant to a request from the 
veteran, he was scheduled for a Board hearing at the RO in 
May 2000.  He later reported that he would be unable to 
attend the hearing due to starting chemotherapy.  Neither he 
nor his representative requested rescheduling of the hearing.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
is not plausible. 

2.  The veteran's claim for service connection for bilateral 
defective hearing is not plausible. 


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claim for service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for any complaints, 
findings, or treatment for hearing loss and/or tinnitus.  

Service personnel records show that the veteran received the 
Army Commendation Medal for heroism and the Combat 
Infantryman's Badge based on having engaged in combat with 
the enemy in Vietnam.

Upon a service enlistment audiometric examination in July 
1967, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
0
0
5
0
0
1
LEFT
0
0
0
0
0
0

For service medical records prior to November 1967, ASA units 
were used to measure hearing loss.  To convert to the current 
system of ISO units, which have been used since November 1967 
for service medical records and since July 1966 for VA 
records, the following formulas are applied:  at 500 Hertz 
add 15 decibels, at 1000 Hertz add 10 decibels, at 2000 Hertz 
add 10 decibels, at 3000 Hertz add 10 decibels, and at 4000 
Hertz add 5 decibels.  Hence the veteran's July 1967 
audiometric readings, converted to ISO units, presented as 
pure tone thresholds, in decibels, were as follows:







HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
10
15
10
5
10
LEFT
15
10
10
10
5
9

Upon a service separation audiometric examination in June 
1969, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
10
15

At a June 1996 examination for diseases of the ears, the 
veteran reported serving in the Army infantry in Vietnam with 
exposure to both mortar fire and automatic weapons fire.  He 
reported having transient episodes of tinnitus and hearing 
loss during service.  He also reported that he had been 
having hearing difficulties for approximately the past eight 
years, with associated tinnitus of varying intensity.  He 
reported having no other history of ear injury or ear 
infections.  The examiner examined the veteran and diagnosed 
sensorineural hearing loss, bilateral, worse on the right 
than on the left, with associated tinnitus.

At a June 1996 VA audiometric examination, the veteran's 
history of inservice exposure to excessive combat noise for 
one year in Vietnam was noted, as was a history of a 
significant decrease in hearing in both ears which was first 
noted by the veteran approximately eight years prior to the 
examination.  The veteran denied occupational noise exposure.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
0
30
50
60
65
51
LEFT
0
35
50
55
55
49

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 92 percent in the left ear.

In a December 1996 correspondence, the National Personnel 
Records Center (NPRC) stated that there were no additional 
service medical records at that facility referable to the 
veteran.  

In an August 1997 statement, a fellow service member reported 
that he had served with the veteran in Vietnam, and that the 
two of them had together engaged in combat and were exposed 
to significant acoustic trauma.  That fellow soldier informed 
that he had developed hearing loss and ringing in the ears as 
a result of that acoustic trauma in service.  

In a November 1997 VA Form 9, the veteran stated that his 
service medical records do not include reports of hearing 
loss because in Vietnam he was in a combat unit engaged in 
search and destroy missions, where only serious injuries 
warranted evacuation from the field.  He further stated that 
his physician, Dr. L. Kuskin, had indicated to him that it 
was widely accepted in the medical community that exposure to 
extreme noises will often contribute significantly to hearing 
loss, though the hearing loss may not manifest itself in the 
short term.  

Analysis

Service connection may be granted for a disability which is 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).  Certain diseases, such as sensorineural 
hearing loss, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Hence, to demonstrate a current hearing loss disability, the 
veteran must present medical evidence of current hearing loss 
satisfying these 38 C.F.R. § 3.385 requirements.  The only VA 
audiometric examination administered post service, and the 
only post-service audiological evaluation in the claims file 
is a June 1996 VA audiometric examination.  That examination 
satisfies 38 C.F.R. § 3.385 criteria for each ear, and hence 
the first Caluza requirement of a current disability is 
satisfied for defective hearing for both ears.  Similarly, 
tinnitus was diagnosed by the VA examiner at the June 1996 
examination for diseases of the ears; the first Caluza 
requirement is thereby satisfied for tinnitus.

Service personnel records, including of the veteran's 
infantry service in Vietnam and receipt of the Combat 
Infantryman's Badge, establish that the veteran engaged in 
combat with the enemy.  Under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(d) (1999), the adverse effect of 
the absence of service clinical records of disability 
incurred during combat may be overcome by satisfactory lay or 
other evidence sufficient to prove service incurrence if 
consistent with the circumstances, conditions or hardships of 
service, and to this end all doubt will be resolved in the 
veteran's favor.  The Board is satisfied by the statements of 
the veteran and his fellow service member to the effect that 
they were exposed to acoustic trauma in service.  The veteran 
is competent to state that he had difficulty hearing in 
service and that he had ringing in his ears in service.  
Accordingly, the second Caluza requirement is satisfied for 
the claims of entitlement to service connection for both 
bilateral defective hearing and tinnitus.  

The veteran reported in a November 1997 VA Form 9 that his 
physician, Dr. L. Kuskin, had told him of a causal link 
between severe acoustic trauma and defective hearing 
developing many years later being accepted within the medical 
community.  However, the veteran did not say that Dr. Kuskin 
told him that his bilateral defective hearing or his tinnitus 
was related to acoustic trauma in service.  As such, further 
development pursuant to Court precedent in Robinette v. 
Brown, 8 Vet. App. 69 (1995), is not in order.  Further, 
there is an absence of medical opinion from Dr. Kuskin or any 
other physician in the case that his current bilateral 
defective hearing or tinnitus is related to acoustic trauma 
in service.  

The veteran has thus not met this third Caluza requirement 
for a well-grounded claim either for bilateral defective 
hearing or for tinnitus.  Neither chronic defective hearing 
nor chronic tinnitus were shown by medical evidence to be 
present in service, and these disorders were not shown by 
medical evidence to be present for many years post service, 
not until VA examinations in June 1996. 


ORDER

1.  The claim for service connection for tinnitus is denied 
as not well grounded.
 
2.  The claim for service connection for bilateral defective 
hearing is denied as not well grounded.
 


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

